Affirm and Opinion Filed October 31, 2013




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-12-01293-CV

                     JAMES A. WALTERS, Appellant
                                V.
  21ST CENTURY INSURANCE COMPANY, OLD AMERICAN COUNTY MUTUAL
  FIRE INSURANCE COMPANY, AND KATRESIA RUSH, INDIVIDUALLY AND AS
    CLAIMS REPRESENTATIVE OF OLD AMERICAN COUNTY MUTUAL FIRE
                    INSURANCE COMPANY, Appellees

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-10-08240-A

                             MEMORANDUM OPINION
                         Before Justices FitzGerald, Francis, and Myers
                                  Opinion by Justice Francis
       James A. Walters appeals the trial court’s order granting appellees’ motion for summary

judgment and dismissing his claims against them. We affirm.

       After appellant filed his brief, this Court notified him by letter that the brief contained

several deficiencies, including a failure to provide record references in the statement of the case

and the statement of facts and a failure to provide appropriate citations to authorities in the

argument. Thereafter, appellant filed an amended brief, which is now before this Court.

       The Texas Rules of Appellate Procedure control the required content and organization for

an appellant’s brief. See TEX. R. APP. P. 38.1. Among other things, the brief must contain (1) a

statement of the case supported by record references, (2) a statement of facts supported by record
references, and (3) an argument for the contentions with appropriate citations to authorities and

to the record. See TEX. R. APP. P. 38.1(d), (g), and (i). We are not responsible for identifying

possible trial court error, searching the record for facts that may be favorable to a party’s

position, or doing the legal research that might support a party’s position. See Bolling v.

Farmers Branch Indep. Sch. Dist., 315 S.W.3d 893, 895 (Tex. App.—Dallas 2010, no pet.). We

may not speculate as to the substance of the specific issues asserted by an appellant and may not

make a party’s arguments for him. Strange v. Cont’l Cas. Co., 126 S.W.3d 676, 678 (Tex.

App.—Dallas 2004, pet. denied).       An appellant’s failure to cite legal authority or provide

substantive analysis of a legal issue results in waiver of the complaint. Fredonia State Bank v.

Gen. Am. Life Ins. Co., 881 S.W.2d 279, 284 (Tex. 1994) (observing that error may be waived by

inadequate briefing); Huey v. Huey, 200 S.W.3d 851, 854 (Tex. App.—Dallas 2006, no pet.).

       Here, appellant’s statement of the case and statement of facts in the amended brief

contain no citations to the 620-page clerk’s record. Although his two-page argument section,

which presumably was intended to address all seven of his issues, lists three statutes and five

federal cases, it does not provide any substantive analysis of any legal issues as they relate to the

facts of this case nor is there any citation to the record. Although appellant was given an

opportunity to correct the deficiencies in his brief, he failed to do so. Because appellant has

failed to file a brief that complies with the rules of appellate procedure, he has waived his issues

on appeal.

       We affirm the trial court’s order.



                                                      /Molly Francis
121293F.P05                                           MOLLY FRANCIS
                                                      JUSTICE




                                                –2–
                                      S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    JUDGMENT

JAMES A. WALTERS, Appellant                      On Appeal from the County Court at Law
                                                 No. 1, Dallas County, Texas
No. 05-12-01293-CV       V.                      Trial Court Cause No. CC-10-08240-A.
                                                 Opinion delivered by Justice Francis;
21ST CENTURY INSURANCE                           Justices FitzGerald and Myers participating.
COMPANY, OLD AMERICAN COUNTY
MUTUAL FIRE INSURANCE
COMPANY, AND KATRESIA RUSH,
INDIVIDUALLY AND AS CLAIMS
REPRESENTATIVE OF OLD AMERICAN
COUNTY MUTUAL FIRE INSURANCE
COMPANY, Appellees

      In accordance with this Court’s opinion of this date, the order of the trial court is
AFFIRMED.
      It is ORDERED that appellees 21ST CENTURY INSURANCE COMPANY, OLD
AMERICAN COUNTY MUTUAL FIRE INSURANCE COMPANY, AND KATRESIA RUSH,
INDIVIDUALLY AND AS CLAIMS REPRESENTATIVE OF OLD AMERICAN COUNTY
MUTUAL FIRE INSURANCE COMPANY, recover their costs of this appeal from appellant
JAMES A. WALTERS.


Judgment entered October 31, 2013




                                                 /Molly Francis/
                                                 MOLLY FRANCIS
                                                 JUSTICE



                                           –3–